Dear Mr. Collins:
This office is in receipt of your opinion request, which has been assigned to me for research and reply.  You raise the following issue for our review:
     "Do the Dual Officeholding and Dual Employment Laws, LSA-R.S.  42:61, et. seq., prohibit an individual from simultaneously holding full-time employment with the state and a local part-time appointive office?"
Resolution of the matter requires review of the prohibitions contained in LSA-R.S. 42:63, which provides, in pertinent part:
     "No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof.  No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. . . . LSA-R.S. 42:63(D).
     No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision, or in a combination of these."  LSA-R.S. 42:63(E).
You are employed on a full-time basis with the Division of Administration in the position of Manager in the Planning/Analysis Section.  The potential exists for your appointment to the position of Commissioner with the Greater Baton Rouge Airport District Board of Commissioners.  The Commissioners are appointed by the East Baton Rouge City/Parish Council and serve in a part-time capacity.
The Dual Officeholding and Dual Employment laws do not prohibit an individual from concurrently holding full-time state employment while holding a local part-time appointive position, such as Commissioner of the Baton Rouge Airport District Board of Commissioners.  This office is of the opinion that you may simultaneously hold both your full-time state employment and local part-time appointive office with the Commission.
It is further the opinion of this office that no conflict or incompatibility between these positions exists under LSA-R.S.42:64.  However, the State Ethics Commission should be consulted as to whether the Code of Ethics prohibits such an arrangement. You may direct your inquiry for an opinion to the State Ethics Commission, 7434 Perkins Road, Suite B, Baton Rouge, LA 70808, telephone number 504-765-2308.
Should you have further inquiries in which we may be of assistance, please contact this office.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0202E